     Case: 1:18-cv-05255 Document #: 59 Filed: 12/02/19 Page 1 of 1 PageID #:151

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Leopoldo Villanueva, et al.
                                        Plaintiff,
v.                                                   Case No.: 1:18−cv−05255
                                                     Honorable Sharon Johnson Coleman
Sebert Landscaping Company, et al.
                                        Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, December 2, 2019:


         MINUTE entry before the Honorable Sharon Johnson Coleman: Status hearing
held on 12/2/2019. The parties report they reached a settlement agreement. In light of the
parties' settlement agreement, this matter is dismissed without prejudice until 1/16/2020 at
which time the case will be dismissed with prejudice with each side bearing its own
attorneys' fees and costs. Plaintiff's motion to compel [55] is denied as moot. Civil case
terminated. Mailed notice(sxw, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
